DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/060885 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where conflicting claims are not identical between an application being examined and a reference application or patent, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). See also MPEP § 804.
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-5, 7-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 12 of copending Application 16/060,867 (reference application). 
The present application and reference applications have the same inventive entity (specifically, the applications have the same assignee and inventors). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.
NOTE: This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-5, 7-12 and 14 of the present application are directed to a method and apparatus for managing a maintenance plant, while claims 1-10 and 12 of the reference application 16/060,867 are directed to a maintenance station management method and system. The independent claims were amended as to incorporate subject matter of canceled claims 6 and 14 and would be obvious in view of amended claims of application 16/060,867, which incorporated aspects of the return on investment calculation into the independent claims in the latest amendment dated 06/28/2021. 


Drawings
The drawings were received on 06/04/2021. These drawings are acceptable, according to Examiner’s recommendations in the previous action dated 03/03/2021.

Specification
The amendment to the specification was received on 06/04/2021. These amendments are acceptable, according to Examiner’s recommendations in the previous action dated 03/03/2021.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-5, 7, 9-12 and 14, drawn to a method and a server, classified in G06Q40/06.
II. Claim 8, drawn to a system, classified in G06F16/27.

The inventions are distinct, each from the other because of the following reasons: 
Independent claim 2 was amended to require, in the preamble that “the management method is applied in a data management server”. Claim 8 was amended to more clearly require a “system” comprising a “server” and a “device”. Claim 9 is still directed to a “data management server”. Further, Independent claims 2 and 9 were amended as to incorporate ROI calculations not required by claim 8.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as a  has separate utility such as a two entity system in which a block chain node device receives information from a data management server and registers transactions in a blockchain. See MPEP § 806.05(d).

The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


Status of claims
This office action is in response to the amendment received on 06/04/2021.
Claims 2-5, 7, 9-12 and 14 were amended.
Claims 1, 6 and 13 are canceled.
Claim 8 is withdrawn.
Claims 2-5, 7-12 and 14 are pending.
Claims 2-5, 7, 9-12 and 14 are examined.

Response to Arguments/Amendments
Specification / Drawings
The substitute specification and drawings filed 06/04/2021 in response to Examiner’s remarks in the previous action dated 03/03/2021 have been entered.

Claim Objections
Applicant’s amendments and arguments (see remarks, page 12, filed on 06/04/2021), with respect to the objections of claims 2, 3, 8, 9 and 11-13 have been fully considered and are persuasive. With respect to the claim objections, Examiner finds Applicant's arguments persuasive, therefore the objection was withdrawn. 

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 13-15, filed on 06/04/2021), with respect to the rejection of claims 2-14 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to broadest interpretation of claim as a whole, Applicant asserts “the solutions both described and recited in present application address technical problem”. Examiner respectfully disagrees. It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. See MPEP 2106 II. It appears that Applicant describes a business problem as a "technical problem" not comprised by the claim language. Specifically, the broadest reasonable interpretation of the claims do not encompass a "maintenance service center" or a "plant", as Applicant asserts. The claims are directed to a "server" and steps performed by this server. 

With respect to step 2A prong one, Applicant asserts “the claimed method may be operated by the data management server automatically without human intervention and therefore resources invested on the maintenance service operation may be greatly reduced. Thus, the claimed steps are not directed towards organizing human activities and should not be considered to be a mental process”. Examiner respectfully disagrees. Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? - See MPEP 2106.04 II. Examiner is in the position that the amended claims are still directed to abstract ideas, further described in the rejection. Therefore, Examiner is in the position that the analysis should proceed step 2A, prong two. 

With respect to step 2A prong two, Applicant asserts “the management server sufficiently participates in performing the steps in the maintenance plant management method to allow the income and the income distribution of the maintenance plant to be known to the two parties of the first user and the maintenance plant, the trust between the two parties is enhanced, and the investors are therefore greatly encouraged to make more investments on the maintenance plant due to the transparency of the income in a period of time and the income distribution of the maintenance plant, the claimed maintenance plant management method promotes the development of the 

With respect to step 2B , Applicant asserts “the claimed features are not directed to an abstract idea, but instead meet the criteria applied in BASCOM Global Internet Services v. AT&T Mobility, 827 F.3d 1341 (Fed. Cir. June 27, 2016)-an ordered combination of elements that provides an improvement of technology that is eligible for patent protection”. Examiner respectfully disagrees. Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? . Applicant does not particularly identify which elements in the claims are considered additional elements for the step 2B analysis. . Additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 12 and 13, filed on 06/04/2021), with respect to the rejection of claims 2-14 under 35 USC § 112(b) have been fully considered and are persuasive. With respect to the rejections of claims 2-14, Examiner finds Applicant's arguments persuasive, therefore the rejection was withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 2-5, 7, 9-12 and 14 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 15-17, filed on 06/04/2021), with respect to the rejection of claims 2-14 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. 

Claims 2 and 9 recite “calling/call… contract… to grant a permission of usage of the maintenance plant to the first user according to the transaction request by the data management server”; “calling/call… contract… to send a transaction payment request to the first user by the data management server according to transaction information...”; “sending… information… so that the block chain node device registers the transaction information in a block chain...” (emphasis added), which include statements of intended use or field of use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. 
alling… contract… when the first user finishes using the maintenance plant”; “performing... distribution… when a payment transaction is finished by the first user” , language directed to contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. 

In addition, claims 2 and 9, the claims recite certain language directed to non-functional descriptive material. Claims 2 and 9 recite “request of using a maintenance plant”. However, the limitations refer only to the description of a request (i.e. data). It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. 


Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving a transaction request of using a maintenance plant from a first user, calling a usage smart contract from a block chain node device to grant a permission of usage of the maintenance plant to the first user according to the transaction request by the data management server, wherein the usage smart contract comprises a usage agreement and an income distribution rule of the maintenance plant”;b. “calling the usage smart contract from the block chain node device to send a transaction payment request to the first user by the data management server according to transaction information when the first user finishes using the maintenance plant;”;c. “performing an income distribution according to the income distribution rule by the data management server when a payment transaction is finished by the first user; and”;d. “sending the transaction information to the block chain node device by the data management server, so that the block chain node device registers the transaction information in a block chain, wherein the calling the usage smart contract to grant the permission of usage of the maintenance plant to the first user according to the transaction request by the data management server comprises determining whether the transaction request of using the maintenance plant meets the usage agreement of the smart contract by the data management server”;e. “receiving investment cost information submitted by a second user”;f. “calculating a return on investment of the second user according to the transaction information and the investment cost information”; andg. “sending the return on investment of the second user to the block chain node device by the data management server, after sending the transaction information to the block chain node device by the data management server.”
Therefore, the highlighted portions above recite managing contracts and calculating metrics, which is an abstract idea grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of measuring the amount of return on a particular investment and the commercial or legal interaction of satisfying rules, policies, and/or agreements of a transaction between entities or people. In addition, the claims are also grouped within mathematical concepts because the steps recited describe calculating a profitability metric (i.e. ROI), which is represented by a formula. As 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a data management server, a memory, a processor. Merely using a data management server, a memory, a processor only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements performs the steps or functions such as: receiving… request, calling… contract…, sending… information… determining… whether… request… meets… agreement…, receiving… information…, calculating a return…, sending the 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a data 
Dependent claims 3-5, 7, 10-12 and 14 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
h) wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises: receiving a maintenance plant usage agreement submitted by the second user, sending the maintenance plant usage agreement to the block chain node device by the data management server, so that the block chain node device generates the usage smart contract according to the usage agreement and registers the usage smart contract in the block chain. i) wherein before receiving the maintenance plant usage agreement submitted by the second user, the method further comprises: obtaining, by the data management server, maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information; generating, by the data management server, an investment scheme of the maintenance plant according to the maintenance equipment information and the site information that match with the investment cost information; and sending, by the data management server, the investment scheme of the maintenance plant to the second user. j) wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises: receiving maintenance plant information and the investment cost information of the maintenance plant submitted by the second user; storing the maintenance plant information and the investment cost information in association; and generating digital asset information and sending the digital asset information to the block chain node device by the data management server, so that the block chain node device registers the digital asset information in the block chain. k) further comprising: receiving a financing agreement submitted by the second user; sending the financing agreement to the block chain node device by the data management server, so that the block chain node device generates a financing smart contract according to the financing agreement, wherein the financing smart contract comprises a financing rule and a financing income sharing rule; receiving financing amount information submitted by a third user by the data management server; calling the financing smart contract from the block chain node device to calculate a return on investment of the third user according to the financing amount information; and sending the return on investment of the third user to the third user by the data management 
With respect to claims 3 and 10, the claims recite item h) above, which represent the additional elements/functions of receiving and sending an agreement. This language further elaborates in the abstract idea of managing contracts and calculating metrics identified above with respect to the independent claims 2 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 4 and 11, the claims recite item i) above, which represent the additional elements/functions of obtaining additional information, generating and returning a document ("scheme") to a user. This language further elaborates in the abstract idea of managing contracts and calculating metrics identified above with respect to the independent claims 2 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions 

With respect to claims 5 and 12, the claims recite item j) above, which represent the additional elements/functions of receiving and storing additional information, generating and sending information. This language further elaborates in the abstract idea of managing contracts and calculating metrics identified above with respect to the independent claims 2 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 7 and 14, the claims recite item k) above, which represent the additional elements/functions of receiving and sending an agreement, receiving information, calling a contract from another device and sending information to a user. This language further elaborates in the abstract idea of managing contracts and calculating metrics identified above with respect to the independent claims 2 and 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the 

Therefore, while dependent claims 3, 4, 5, 7, 10-12 and 14, which represent additional language h), i), j), k), slightly modify the analysis provided with respect to independent claims 2 and 9, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Claims 2, 7, 9 and 14 recite “calling… smart contract from the blockchain node…”. The specification as filed recites, inter alia:
“[35]...The server can serve as a single server that accesses the block chain by communicating with the block chain node device, and can also be a node device registered in the block chain. 
[36]... The investors can send the usage agreement of the maintenance plant to any block chain node device through the second user client, and the block chain node which receives the usage agreement generates a usage smart contract according to the usage agreement and registers the usage smart contract in the block chain to be broadcasted in a whole network. When the vehicle maintenance technician is entrusted by the customer to use the maintenance equipment in the maintenance plant to repair the vehicle, he/she can make a reservation with a maintenance plant through the first user client firstly, after the reservation is successful, the vehicle maintenance technician enters the vehicle maintenance plant in a reserved time, and sends a transaction request of using the maintenance plant to the data management server, the data management server detects a permission of usage in the first user account according to the transaction request such as detecting whether a registration has been submitted, and whether a deposit is paid. If the permission of usage is met, the usage smart contract is called to grant the permission of usage of the maintenance plant to the first user client. When the vehicle maintenance technician finishes using the maintenance plant, an end use instruction is sent by the first user client, the data management server calls the usage smart contract to send a transaction payment request to the first user client according to the transaction information; when the vehicle maintenance technician completes payment transaction through the first user client, the data management server performing sharing according to the transaction sharing rule; the block chain node device receives the transaction information submitted by the data management server and registers the transaction information in the block chain. ”


from another device. In other words, while the specification as filed recites that the smart contract is registered "in the block chain to be broadcasted in a whole network", one of ordinary skill in the art would reasonably convey that the call to the smart contract is performed by a blockchain node. Even though the specification recites the server "can also be a node device", in other words, in at least one embodiment the server would be able to perform a call to a smart contract from the blockchain, the specification is silent regarding the server "calling" a smart contract "from a block chain node device", as amended. The claims also allow for an embodiment in which a “call” is placed from one device (server) to another device (node) which is also not described in the specification as filed. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2 and 9 are also rejected since they depend on claims '3-5, 7, 10-12 and 14, respectively.


Claims 2 and 9 recite “performing an income distribution according to the income distribution rule by the data management server when a payment transaction is finished by the first user”. The specification as filed recites, inter alia:
“[44] Step 103, performing a sharing according to the transaction sharing rule via the data management server when the first user finishes the payment transaction.
[45] In one embodiment, when a payment transaction is completed by a first user, the data management server performs the sharing according to the transaction sharing rule in the usage smart contract. For example, the transaction sharing rule which is pre-prescribed determines the proportion of income from transaction, since the investor of the maintenance plant has the property ownership of the maintenance plant, and also needs the operation and maintenance team responsible for handling affairs of the maintenance plant such as detecting maintenance equipment, and the operator of the data management service platform, assuming that the preset income proportion is that: the investor of the maintenance plant has the income proportion of 80%, the operator of the data management service platform has the income proportion of 10%, and the operation and maintenance team of the maintenance plant has the income proportion of 10%, in the actual application, the income proportion can be determined by a joint negotiation of participators including the investor of the maintenance plant, the operation and maintenance team, and the operator of the data management service platform. [46] In one embodiment, performing the sharing according to the transaction sharing rule can be sharing the income generated in a real-time transaction, and call the usage smart contract from the block chain to calculate income share information and share the income generated in a real-time transaction. Or as an alternative, performing the sharing according to the transaction sharing rule can be calling the usage smart contract from the block chain to calculate the income share information and performing the sharing based on the income of the transaction information stored in the block chain node device within a preset time such as within a certain period.”
Therefore, as the specification as filed does not recite how the data management server performs an "income distribution" without being in possession of the "income". The specification clearly discloses two alternative embodiments. In one, the income generated is shared in a real-time transaction (i.e. smart contract calculates income share information and shares the income in real-time). In the alternative embodiment, the sharing is performed by calling the usage smart contract to calculate the income by the data management server", as amended. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 3-5, 7, 10-12 and 14 are also rejected since they depend on claims 2 and 9, respectively.

Claims 2 and 9 recite “calculating a return on investment of the second user according to the transaction information and the investment cost information”. The specification as filed recites, inter alia:
“[78] step 401, calculating a return on investment according to the transaction information and the investment cost information, and sending return on investment to the block chain node device. [79] In the embodiment of the present application, the investment cost information can be calculated according to real-time transaction information and the investment cost information acquired from the block chain node device. Alternatively, return on investment can also be calculated according to the transaction information and the investment cost information acquired from the block chain node device within a certain period.”


Claim 9 was amended to recites the function of “call the usage smart contract from the block chain node device to grant the permission of usage of the maintenance plant to the first user according to the transaction request by determining whether the transaction request of using the maintenance plant meets the usage agreement of the 



The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein the calling the usage smart contract to grant the permission of usage of the maintenance plant to the first user according to the transaction request by the data management server comprises determining whether the transaction request of using the maintenance plant meets the usage agreement of the smart contract by the data management server”. This language is unclear as the claims previously recite "calling a usage smart contract from a block chain node device to grant a permission of usage of the maintenance plant to the first user according to the transaction request by the data management server, wherein the usage smart contract comprises a usage agreement and an income distribution rule of the maintenance plant". In other words, the claim was amended to modify the step of "calling" (i.e. invoking) by performing an additional step of "determining". However, the "determining" step itself depends on data comprised by the smart contract (i.e. usage agreement). The attempt to modify a step of "calling" a contract by performing a determination on the contents of the contract itself renders the scope of the language unclear. In other words, the attempt of further limiting the step of "calling/call a usage smart contract" by actions performed on data obtained after the step is performed renders the language "wherein the calling... comprises determining whether request... meets usage agreement..." unclear. In addition, while the smart contract "comprises" a usage agreement, the data management server is not in possession of this agreement to perform the additional step/function of "determining… whether… request… meets the usage agreement". Dependent claims 3-5 and 7 are also rejected since they depend on claim 2.



Claims 2 and 9 recite: “call/calling… smart contract from a block chain node device”. It is unclear by the claim language whether the language “call/calling” refers to “requesting/invoking a contract from (hosted at) another device” (See Call1), or whether it refers to “the blockchain node device "calling" a smart contract of a blockchain” (see: Smart contract call2). The specification as filed does not provide a lexicographic definition for the step/function of "call/calling". Since the claims require a "server" 

Claims 2 and 9 recite: “calling the usage smart contract from the block chain node device to send a transaction payment request to the first user by the data management server according to transaction information when the first user finishes using the maintenance plan”. It is unclear by the claim language whether the language “to send a transaction payment request” refers to “calling…contract” (i.e. “calling… contract… to send… request…”), or whether it refers to “device” (i.e. “the… device to send a transaction payment request…”). This duality renders the scope of the claims unclear. Dependent claims 3-5, 7, 10-12 and 14 are also rejected since they depend on claims 2 and 9, respectively.

Claims 2 and 9 recite: “calling the usage smart contract from the block chain node device to send a transaction payment request to the first user by the data management server according to transaction information when the first user finishes using the maintenance plan”. It is unclear by the claim language whether the language “when the first user finishes using the maintenance plan” refers to “calling…contract” (i.e. “calling… contract… when…”), or whether it refers to “to send a transaction” (i.e. “to 

Claims 2 and 9 recite: “calculating a return on investment of the second user”. It is unclear by the claim language whether the language “of the second user” refers to “return” (i.e. “return… of the second user”), or whether it refers to “investment” (i.e. “investment of the second user”). This duality renders the scope of the claims unclear. Dependent claims 3-5, 7, 10-12 and 14 are also rejected since they depend on claims 2 and 9, respectively.

Claims 4 and 11 recite the language “before receiving the maintenance plant usage agreement submitted by the second user, the method further comprises: obtaining, by the data management server, maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information”. This language is unclear as the "maintenance plant usage agreement", according to claim 3, is received "before receiving the transaction request… from the first user", and, according to claim 1, "receiving investment cost information" is performed after the transaction request is received.. In other words, the claim requires "obtaining… maintenance… information" 

Claims 4 and 11 recite the language “the investment cost information from the block chain node device” in line 6. There is insufficient antecedent basis for this language in the claims. Dependent claims 5 and 12 are also rejected since they depend on claims 4 and 11, respectively.

Claims 4 and 11 recite the language “maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information” in line 5. This language is unclear as it requires obtaining two data items (equipment and site information) "that match with" investment cost information "according" to the same information.. This language is unclear as it is unclear in which manner the two data elements are "matched with" another data element "according" to the other data element itself. Dependent claims 5 and 12 are also rejected since they depend on claims 4 and 11, respectively.



Claims 5 and 12 recite: “digital asset information”. It is unclear by the claim language whether the language “digital” refers to “asset” (i.e. “information about a digital asset”), or whether it refers to “information” (i.e. “digital information about an asset”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jentzsch et al. (US 2018/0191714 A1), in view of Biernat et al. (US 2019/0340269 A1) and in view of Baughn et al. (US 2006/0080156 A1).

With respect to claims 2 and 9 3 4 5, Jentzsch et al. teach a data management server (see Fig. 1A and 1B, user device 105, service device 110 and paragraphs 
receiving a transaction request of using a... plant from a first user, calling a usage smart contract from a block chain node device to grant a permission of usage of the... plant to the first user according to the transaction request by the data management server, wherein the usage smart contract comprises a usage agreement and an income distribution rule of the... plant (see Fig. 1B, requesting a service from a service device 110, paragraph [0031]; usage agreement on smart contract 115, paragraphs [0029-[0030]; variables stored by the smart contract 115 representing the service device 110 (i.e. price to access), paragraph [0032]; income distribution rule: smart contract 115 may mediate the value transfers between the user device and owner, paragraph [0033]; Fig. 2, booking process, step 255 and paragraphs [0040]-[0043]; permission data structure, paragraphs [0046]-[0048]; Fig. 5A, step 505 and paragraphs [0060] and [0061]; Fig. 6, steps 605-610 and paragraphs [0069]-[0070]); 
calling the usage smart contract from the block chain node device to send a transaction payment request to the first user by the data management server according to transaction information when the first user finishes using the… plant (see value transfer, paragraph [0022]; smart contract 115 may mediate the value transfers between the user device and owner, paragraph [0033]; Fig. 5A, step 520 and paragraph [0062]; Fig. 6, steps 630-635 and paragraphs [0071] and [0072]); performing an income distribution according to the income distribution rule by the 
sending the transaction information to the block chain node device by the data management server, so that the block chain node device registers the transaction information in a block chain, wherein the calling the usage smart contract to grant the permission of usage of the... plant to the first user according to the transaction request by the data management server comprises determining whether the transaction request of using the... plant meets the usage agreement of the smart contract by the data management server (see Fig. 3, step 305, paragraphs [0049]-[0051]; step 310 signature verification, comparing extracted user identifier from request to identifier that is listed in the permission data structure, paragraphs [0052]-[0053]; Fig. 5A, step 505 and paragraphs [0060] and [0061]; Fig. 6, closure of state channel, paragraph [0072]); 

Jentzsch et al. do not explicitly disclose a method and server comprising: the plant is a maintenance plant; receiving investment cost information submitted by a second user; calculating a return on investment of the second user according to the transaction information and the investment cost information; and sending the return on investment of the second user to the block chain node device by the data management server, after sending the transaction information to the block chain node device by the data management server. 

However, Biernat et al. disclose a method and server (Blockchain-enabled industrial devices) comprising: 
the plant is a maintenance plant (see paragraphs [0137] and [0138]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the Blockchain-enabled industrial devices as the service devices in Jentsch et al. as disclosed by Biernat et al. in the method and server of Jentzsch et al., the motivation being to make shared data owned by one of the entities more easily and readily accessible by third parties while increasing the trustworthiness of the shared data (see Biernat et al., paragraph [0046]).
The combination of Jentzsch et al. and Biernat et al. does not explicitly disclose a method and server comprising: receiving investment cost information submitted by a second user; calculating a return on investment of the second user according to the transaction information and the investment cost information; and sending the return on investment of the second user to the block chain node device by the data management server, after sending the transaction information to the block chain node device by the data management server. 
However, Baughn et al. disclose a method and server (Outsourcing command center) comprising: 
receiving investment cost information submitted by a second user (see Fig. 1, outsourcing operation sites, 128, command center 100 and paragraphs [0037] and [0037]; collect BPO data, paragraphs [0054]-[0055]); 

sending the return on investment of the second user to the block chain node device by the data management server, after sending the transaction information to the block chain node device by the data management server (see Fig. 1, engagement login sites 130, paragraph [0037]; Fig. 2, (external) engagement global investigation and information portal 214, display templates 210 and information portal 214 and paragraphs [0065]-[0069]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the outsourcing command center portal as disclosed by Baughn et al. in the method and server of Jentzsch et al. and Biernat et al., the motivation being to generate high level business value delivered information and gain an understanding of the performance impact on the business based on the underlying low level metrics described by Jentsch et al. and Biernat et al. (see Baughn et al., paragraphs [0006], [0007] and [0009]).

With respect to claims 3 and 10, the combination of Jentzsch et al., Biernat et al. and Baughn et al. teaches all the subject matter of the method and server as described above with respect to claims 2 and 8. Furthermore, Jentzsch et al. disclose a method and server wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises: receiving a maintenance plant 

With respect to claims 4 and 11, the combination of Jentzsch et al., Biernat et al. and Baughn et al. teaches all the subject matter of the method and server as described above with respect to claims 3 and 10. Furthermore, Baughn et al. disclose a method and server wherein before receiving the maintenance plant usage agreement submitted by the second user, the method further comprises: 
obtaining, by the data management server, maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information (see fixed assed accounting data, paragraph [0054] and [0055]); 
generating, by the data management server, an investment scheme of the maintenance plant according to the maintenance equipment information and the site information that match with the investment cost information (see Table 5, business value delivered metrics, Fig. 4, metrics reporting screens 400 and paragraphs [0079]-[0085]); and 


With respect to claims 5 and 126, the combination of Jentzsch et al., Biernat et al. and Baughn et al. teaches all the subject matter of the method and server as described above with respect to claims 4 and 11. Furthermore, Baughn et al. disclose a method and server wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises: 
receiving maintenance plant information and the investment cost information of the maintenance plant submitted by the second user (see collect BPO Data, fixed assed accounting data, paragraph [0054]; retrieve data and paragraph [0055]); 
storing the maintenance plant information and the investment cost information in association (see retrieve/store in database 202 and paragraph [0055]); and 
Biernat et al. further teach a method and server generating digital asset information and sending the digital asset information to the block chain node device by the data management server, so that the block chain node device registers the digital asset information in the block chain (see digital asset information generated by each of multiple industrial assets, paragraphs [0045], [0102]; aggregated provenance information, paragraphs [0125], [0133] and [0138]). 

7, the combination of Jentzsch et al., Biernat et al. and Baughn et al. teaches all the subject matter of the method and server as described above with respect to claims 2 and 9. Furthermore, Biernat et al. disclose a method and server further comprising: 
receiving a financing agreement submitted by the second user (see paragraphs [0108]-[0110]); 
sending the financing agreement to the block chain node device by the data management server, so that the block chain node device generates a financing smart contract according to the financing agreement, wherein the financing smart contract comprises a financing rule and a financing income sharing rule (see paragraph [0110]); 
receiving financing amount information submitted by a third user by the data management server (see paragraph [0110]); 

Biernat et al. further teach a method and server calling the financing smart contract from the block chain node device (see calling smart contract paragraph [0110] - states of the project being tracked and recorded in the blockchain) and
Baughn et al. further teach a method and server:

sending the return on investment of the third user to the third user by the data management server (see Fig. 1, engagement login sites 130, paragraph [0037]; Fig. 2, (external) engagement global investigation and information portal 214, display templates 210 and information portal 214 and paragraphs [0065]-[0069]). 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 
Kolb et al. (US 2018/0218456 A1) disclose risk securitization and pricing system, including  incorporating risk units into smart contracts created between participants of the system.
Rossi (US 2015/0057783 A1) discloses manufacturing and asset maintenance, including a software for calculating ROI and for providing business information as well as the condition of the assets.
Zalta et al. (US 2007/0276743 A1) disclose system and method for calculating fees associated with services, including achieving a return on maintenance and supplies associated with an equipment by factoring a cost per use value into fees.

Kolb et al. (US 2018/0218343 A1) disclose method for executing smart contract in block-chain, involves returning payout funds to creator of smart contract if contract does not allow for retrying payout process and holding payout funds if contract allows for retrying payout process, including determining, by one or more processors, if a payout is valid based on smart contract logic.

Foreign Patent Literature
Wright Craig Steven et al. (WO 2017/187399 A1) disclose implementing logic gate functionality using a blockchain, including creating blockchain transactions to implement the functionality of a logic gate.

Non-Patent Literature
NPL 2017 Peyrott - An Introduction to Ethereum and Smart Contracts: a Programmable Blockchain - Captured on the Wayback Machine on 09/07/2017 discloses smart contract calls.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Call – definition “(1) In programming, a statement that requests services from another subroutine or program. The call is physically made to the subroutine by a branch instruction or some other linking method that is created by the assembler, compiler or interpreter. The routine that is called is responsible for returning control to the calling program after it has finished processing”. See https://www.pcmag.com/encyclopedia/term/call
        2 “Instead, a node can create a special transaction that assigns an address to a contract. This transaction can also run code at the moment of creation. After this initial transaction, the contract becomes forever a part of the blockchain and its address never changes. Whenever a node wants to call any of the methods defined by the contract, it can send a message to the address for the contract, specifying data as input and the method that must be called. The contract will run as part of the creation of newer blocks up to the gas limit or completion. Contract methods can return a value or store data. This data is part of the state of the blockchain.” See NPL “An Introduction to Ethereum and Smart Contracts: a Programmable Blockchain”, Page 10
        3 Claims 2 and 9 recite “calling/call… contract… to grant a permission of usage of the maintenance plant to the first user according to the transaction request by the data management server”; “calling/call… contract…  to send a transaction payment request to the first user by the data management server according to transaction information...”; “sending… information… so that the block chain node device registers the transaction information in a block chain...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Examiner recommends reevaluating the use of intended use language as it carries no patentable weight.
        
        4 Claims 2 and 9 recite “calling… contract… when the first user finishes using the maintenance plant”; “performing... distribution… when a payment transaction is finished by the first user” , language directed to contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. Examiner recommends either removing the contingencies or positively requiring the contingent language to be part of the steps/functions, in which the current language would depend on steps/functions required by the claim language.
        
         Claim 2 is a method claim and recites “investment cost information submitted by a second user...”; “the block chain node device registers the transaction information in a block chain...” language directed to not positively recited method steps. See MPEP 2111.04. Examiner suggests positively reciting these elements if patentable weight to the language is desired.
        
        6 Claims 5 and 12 recite “generating… and… sending… so that the block chain node device registers the digital asset information in the block chain”; (Emphasis added), statements of intended use or field use. Examiner recommends reevaluating the use of intended use language as it carries no patentable weight.
        7 Claims 7 and 14 recite “sending… agreement… so that the block chain node device generates a financing smart contract according to the financing agreement, wherein the financing smart contract comprises a financing rule and a financing income sharing rule”; “calling… contract… to calculate a return on investment of the third user according to the financing amount information...” (Emphasis added), statements of intended use or field use. Examiner recommends reevaluating the use of intended use language as it carries no patentable weight.